DETAILED ACTION
Applicants’ filing of February 25, 2022, in response to the action mailed August 26, 2021, is acknowledged.  It is acknowledged that claim 3 has been cancelled, claims 1-2, 4, and 15 have been amended, and no claims have been added.  Claims 1-2, 4, and 15 are pending.  
The elected invention is directed to a Serratiopeptidase variant comprising residues 1 – 344 of SEQ ID NO: 1, an Ala8Cys substitution, a Val339Cys substitution, a disulfide bond between said two substitutions, wherein said variant has at least 80% residual activity at 90°C after 10 minute and has a molecular weight of 37.21 kDa.  It is noted that the amino acid sequence of this variant is as set forth by SEQ ID NO: 2 herein.  Claims 1 – 2, 4, and 15, as encompassing the elected invention, are hereby examined.
Effective Filing Date
The effective filing date granted for the instant claims is November 17, 2020, the filing date of the instant application, which disclosed the recited subject matter.  It is noted that the provisional application 62/936,535 does not disclose, at least, SEQ ID NO:  2 herein or a C8-C339 disulfide bond.   
AIA -First Inventor to File Status
Based on the effective filing date of November 17, 2020 the present application is being examined under the AIA , first to file provisions.
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
 For claim 4, the phrase ‘at least 80% residual activity at 90°C after 10 minutes’ renders the claim indefinite.  It is unclear whether said phrase means (i) ‘has at least 80% activity in an assay conducted at 90°C for 10 minutes’ or (ii) ‘after incubation at 90°C for 10 minutes, retains at least 80% residual activity’, as assayed at a reduced temperature’.  Also, in regards to the phrase ‘at least 80% residual activity at 90°C after 10 minutes’, as explained in the prior action, the term ‘activity’ renders the claim indefinite.  This rejection is maintained.  Thus, the skilled artisan would not know the metes and bounds of the recited invention because both the phrase ‘at least 80% residual activity at 90°C after 10 minutes’ and the term ‘activity’ therein renders claim 4 indefinite.  Example 6, Table 1 appears to be the data of the specification relevant to this functional limitation.  Therein it is demonstrated that, in an assay for cleavage of casein for 10mins at 90C, SEQ ID NO:  2 had 87% of the activity compared to cleavage for 10mins at 25C.  This example is an assay where the analysis of casein cleavage was performed at different temperatures, it is not any assay were SEQ ID NO:  2 was preincubated at 90C for 10mins and then assayed for casein cleavage at, for example 25C.    Based thereon, it is assumed that the phrase ‘at least 80% residual activity at 90°C after 10 minutes’ means ‘at least 80% residual casein cleavage activity at 90°C for 10 minutes compared to casein cleavage activity at 25°C for 10 minutes’.  
For claim 15, the phrase ‘any amino acid sequence as set forth in SEQ ID NO: 2’ in conjunction with the phrase ‘has a molecular weight of about 37.21 kDa’ renders the claim indefinite.  The first phrase, ‘any amino acid sequence as set forth in SEQ ID NO: 2’ encompasses any fragment of SEQ ID NO:  2.  However, the second phrase ‘has a molecular weight of about 37.21 kDa1’ is essentially limited to SEQ ID NO:  2 per se and fragments having very few amino acids deleted.  Thus, the skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that claim 15 is directed to SEQ ID NO:  2 per se.
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - 35 USC § 112-Fourth Paragraph/AIA (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Parent claim 2 is directed to the protein consisting of SEQ ID NO:  2.  The specification demonstrates that, ‘in an assay for cleavage of casein for 10mins at 90C, SEQ ID NO:  2 had 87% of the activity compared to cleavage for 10mins at 25C’2.  Thus, claim 4 fails to further limit claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
No claims are allowable.
Applicants’ amendment necessitated any new grounds of rejection presented in this Office action.  Any new references were cited solely to support rejection(s) based on amendment or rebut applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.


Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As stated in the prior action, this is the molecular weight of SEQ ID NO:  2.
        2 See above under 35 USC 112B, for interpretation of claim 4.